1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                        EASTERN DISTRICT OF CALIFORNIA
10
                                  ----oo0oo----
11

12   UNITED STATES OF AMERICA,          NO. 2:11-cr-119 WBS KJN
13                Plaintiff,            ORDER
14       v.
15   ROBERT HANRAHAN,
16                Defendant.
17

18                                ----oo0oo----

19             Before the court is the government’s Motion to Correct

20   Sentence filed September 27, 2019.     (Docket No. 328.)   Defendant

21   Robert Hanrahan is hereby ORDERED to file a response to the

22   government’s motion within thirty (30) days of the date of this

23   order.   The government may file a reply to defendant’s response

24   no later than twenty-one (21) days from the date of filing of any

25   such response.     The court will then take the motion under

26   submission and will inform the parties if oral argument or

27   further proceedings are necessary.     If defendant does not file a

28   response within thirty days, the court will assume the defendant
                                        1
1    does not oppose the motion and joins in it.

2              IT IS SO ORDERED.

3    Dated:   October 4, 2019

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     2
